      Case 5:20-cv-00106 Document 39 Filed on 09/21/21 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                              September 21, 2021
                                                                                        Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                      LAREDO DIVISION


ZAPATA COUNTY, TEXAS,                              §
MELISSA CIGARROA,                                  §
CCMD, LLC & GEORGE C. RINCON,                      §
                                                   §
                        Plaintiffs,                §                   5:20-CV-106
                                                   §
        vs.                                        §
                                                   §
JOSEPH R. BIDEN, JR. PRESIENT OF                   §
THE UNITED STATES; ALEJANDRO                       §
MAYORKAS, as the secretary of THE                  §
UNITED STATES OF AMERICA’S                         §
DEPARTMENT OF HOMELAND                             §
SECURITY and TROY MILLER, as the                   §
Acting Commissioner of THE UNITED                  §
STATES CUSTOMS AND BORDER                          §
PROTECTION,                                        §
                    Defendants.                    §



                                             ORDER
       On July 20, 2021, a Court Order stayed this action and ordered the parties to file a Joint

Advisory on the status of this case by September 20, 2021. (Dkt. No. 37.) On September 20, the

Parties filed a Joint Advisory requesting an extension of the stay. (Dkt. No. 38.) Due to the

Department of Homeland Security’s recent termination of two border barrier contracts in the

Laredo Sector, and the start of an environmental assessment there, the parties request an additional

60-day stay to evaluate these impacts in this case. Id.

       Courts have the discretionary authority to stay proceedings “in the interest of justice and

in control of their dockets.” Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983).

Given the new developments in the Laredo Sector, the Court concludes that the interests of justice
     Case 5:20-cv-00106 Document 39 Filed on 09/21/21 in TXSD Page 2 of 2




and judicial economy weigh in favor of staying all proceedings until November 19, 2021. This

case is hereby STAYED until November 19, 2021. It is further ORDERED that Parties file a

joint advisory regarding the status of this case on or before November 19, 2021.

       IT IS SO ORDERED.

       Signed on September 21, 2021, in Laredo, Texas.



                                                    _______________________________
                                                    DIANA SONG QUIROGA
                                                    UNITED STATES MAGISTRATE JUDGE
